Exhibit 10.4 SUBORDINATION AGREEMENT THIS SUBORDINATION AGREEMENT (this "Agreement"), dated as of February 12, 2010 is among BLACKWATER NEW ORLEANS, L.L.C. ("Borrower"), BLACKWATER MIDSTREAM CORP. ("Midstream"), and JPMORGAN CHASE BANK, N.A ("Bank"), who agree as follows: RECITALS A.Borrower and Bank have entered into that certain Credit Agreement dated as of December 23, 2008 (as it may from time to time be amended, modified or supplemented, the "Credit Agreement"), pursuant to which the Bank agreed to make credit facilities available to Borrower upon and subject to the terms and conditions thereof. B.Midstream has heretofore loaned Borrower $3,000,000 (the "Subordinated Advance"), which loan proceeds were derived from a subordinated debt issuance of Midstream (the "Subordinated Advance"). CAs a condition to increasing the Credit Facilities, Bank requires that Borrower subordinate the Subordinated Advance to all indebtedness of Borrower to Bank, now existing and hereafter arising, including the Credit Facilities. AGREEMENT 1.
